Title: Abigail Adams to John Quincy Adams, 10 January 1795
From: Adams, Abigail
To: Adams, John Quincy


          
            my Dear Son
            Quincy January 10th 1795
          
          I wrote to you by Captain Scott Some time in December. on the 14 of the Month Captain Joy arrived in Boston, after a passage of 63 days. by him we learnt the agreable News of the arrival of the Alfred, in a passage of 32 days. to know that the ship was arrived, was a relief to my mind. to have heard from my dear sons, would have been a cordial to my Heart, but the Genll Lincoln was comeing out, as the Alfred came too, in the Down’s. The passages from England have been uncommonly Lengthy, Westerly winds generally prevailing here through the Fall, and one of the mildest Winters I ever knew here.
          By Captain Scott, I sent you the Presidents Speach at the opening of Congress. the Senate were unanimous in their approbation of all the Measures persued by the President, and joind him in censureing the self created Societies. the President felt with a keen Sensibil[ity] the Support of the Senate, and he replied with the most affectionate warmth, and an ardour fully expressive of the

Sense he had of it. Not so the House. day after day past in warm, and Legnthy debates. in Committe, they would not insert any pointed censure upon the self created Societies. it was offerd to the House as an Amendment, and fought with uncommon zeal by the parties. on the club side, was Madison Giles Baldwin, & several Subalterns, on the opposite side Ames & Murry, but Ames alone was equal to an Hoste. his speach was of great length taking up six colums of the News paper. Giles had been two hours employd in vindicating the Lawfulness of Clubs— in reply mr Ames observd that mr Giles had been occupied in refuting what nobody had asserted, and in proveing what Nobody denied. it is not the Right to meet, it is the abuse of the Right after they have met, that is charged upon them. I wish I could send you the whole debate, but I know the expence attending postage in a foreign Country too well to hazard the papers. Mr Ames speach must have carried conviction to every mind unpoisoned by faction— among other arguments; he urged that clubs could not be an equal or proper Representation of the people, because a few Hundreds persons only, and those unauthorised, are Members of clubs— if they should act for others, it would be an usurpation. to avoid this difficulty, said he shall the whole people be classed into Clubs? shall every six miles Square be formed into sovereigntys? thus we shall guard against the abuse of Trust, because we should delegate none, but every Man might go and do his buisness in his own person. we might then form ten or twenty thousand democracies as pure and simple as the most disorganizing Spirit could wish for, but what could keep this fair Horizon unclouded? What could prevent the Whirlwind, and fires of discord, internal, & foreign, from scattering and consuming these fritters, and rags, of the society? like the dry leaves in Autumn, without tranquility, without respectability without Safety, they would be like so many caves of Eolus, where the imprisoned storms were said to struggle for a vent. if we look at Greece so famed for Letters, but more for Misiry, we shall see their ferocious Liberty made their petty Commonwealths; Wolve’s dens— that Liberty which Poetry represents as a Goddess—History discribes as a Cannibal but neither the Eloquence of mr Ames, or the Arguments of mr Dexter and Murry united, could get the amendment inserted the words passd too pointed a censure upon some of their near and dear connextions. they united in passing a censure upon combinations of persons Enemical to Government. the address or rather the answer, labourd

so long, that it was both cold formal and dull, and the replie of the President, was as cold, as that to the Senate was Warm and affectionate.
          after this matter was over there Seemd to be a calm. the Jacobines shrunk away and buisness proceeded pretty harmoniously. “a meeting of the Democratic Society of Pennsilvania was Summond, and an address—to the Patriotic Societies throughout the united States was issued, Stating that certain influential and publick Characters, had ventured publicly to condemn all political societies,[”] they add in the old Spirit of Satan. “When denunciations of this kind are presented to the World, supported by the influence, of Character and great Names—they too frequently obtain a currency which they are by no means entitled to either on the Score of Justice propriety or common sense.” the whole address is a most impudent attack upon the President and Senate, and the House of Representitives, full of falshood and Misrepresentation, Signd by that Ignorant Blundering thick sculled Blair McClenicon as President. this I expect will furnish Honestus with combustibles for the Chronical for two Months to come. the whole Crew are Netled at the publication of a poem in the orrery, calld the Jacobinade with critical remarks— I at first I thought I knew the Author. the plan is similar to one which was communicated to me, but if my memory serves me, this poem is by no means equal. there is severe satire, but it is sometimes too personal Faction is represented, as the Illusterous Patroness of the order of confusion, and having visited the various Jacobine societies establishd in Europe takes her flight for America, and is thus described by the Poet,
          
            “Her balefull Eyes with Frantick wildness stare
            A thousand snakes supply the place of Hair
            of Darkest hue, tho mark’d with Sanguine dies
            Loose to the Gale her robe funeral flies—
            Her dread right Hand distaind with civil Gore
            A Thundering Trump of Size Enormous bore
            The blast she blew resounded wide and far
            And rousd the Maddening populace to War.”
          
          Faction is then represented as exhorting her sons to persevere in the Glorious cause
          
            “Strain every Nerve our sinking cause to save
            Then shall no God allarm, no laws enslave
            
            O’er these Dread foes, our flag shall fly unfurld
            And we my Sons, victorious rule the World”
          
          She then proceeds to applaud those who have most Effectually exerted themselves.
          
            Of All her Sons, none gaind so much applause
            As lank Honestus with his lanthorn Jaws—
          
          She laments the disasters he had sufferd in her service—
          
            “Thy various woes it Grieves me to relate
            The publick insult—and the private Hate
            Once too, misguided by some adverse power
            You aped Patrician airs in Evil hour
            And Federal Russel in resentfull fit
            Thy Back belabourd, and thy face bespit”
          
          She at length concludes her address to Honestus
          
            “Mayest thou my Son the noose of Justice break
            Nor die suspended by the ropes you make”
          
          The next Character is that of J——s but I think not so highly coulourd. there is much conjecture respecting the Author, and in their Serch they have fixd it upon a Female. I presume they mean a sister of the Editor of the orrery but I am very certain it is no Female pen. they suppose her assisted by her Brother in the Critical remarks—
          I heard last Evening from your Father he was well. the Secretary of the Treasury resigns. mr Woolcot is talkd of for his successor—
          We are waiting anxiously for to learn the Fate of Holland, tho Thrown, as Milton expresses it on evil times “may light spring out of darkness[”]—but where the day star is to arise, has not yet been given us to know.
          I hope it will not be long before I shall learn where to address to you. I think you must still be in England, but where ever you are, the affectionate Wishes for your Health, usefullness, and prosperity follow you, and / the Blessings of your affectionate / Mother
          
            Abigail Adams
          
        